Title: To George Washington from William Duer, 2 March 1777
From: Duer, William
To: Washington, George



Harrisons Precint in Westchester County [N.Y.] March 2nd 1777

I should have done myself the Honour of Answering your Excellency’s Letter of the 3d Febry last but have not as yet been Able to Learn

from Colo. Weisenfelts, or Mr John Livingston whether, with the Assistance of a proper Major, they would engage to raise a 6th Battallion in this State.
I expect to see Mr Livingston here every Moment, and shall then Inform your Excellency with the Result of our Joint Opinions on this Matter.
By what I can learn at present Colo. Livingston’s, Cortlandts and Dubois’s Regiments are not quite half full, so that I am afraid we shall not be Able to complete more than the five Regiments which this State engaged to raise—The raising of the Bounty in the Eastern States especially in Connecticut, which borders on us, has greatly Impeded the Recruiting within, and, I fear, we shall be under the sad Necessity of persuing the same fatal Method.
I am Sorry to inform your Excellency, that the Number of Troops in this Quarter of the County, Since Genl Heath’s Departure, has been by no Means Adequate for the purpose of Carrying on the Foraging with proper Spirit, much less for extending ourselves from the sound to the North River in Such a manner, as to cut off Supplies of provisions &ca from the Enemy’s Army—Genl Heath left Directions with Genl Wooster, to consult with myself, and other Members of the Committee of Convention in this County Concerning the Deposition of the Troops, which were destined to Secure this County—In Consequence of which we recommended it to Genl Wooster to Post the Troops in the following Manner vizt.
500 of the Connecticut Troops betwixt the Towns of New Rochelle and Eastchester in the Most Compact manner possible; 300 New York Troops from the House of Stephen Ward to the House of Mr Benjamin Drake, and the remainder of the Connecticut Troops at Turkeyhoe, which lies betwixt Wards and the North River. We then thought from the Accounts of General Heath that The Troops under the Command of General Wooster consisted at least of 1000 Men; but as we found upon conversing with Genl Wooster that they were far short of that Number, we were therefore unable to extend farther West than Wards, by which means a Considerable Chasm has been left open, through which the Enemy have received some supplies of Provisions—On the 22 Feby The Committee recommended it to Genl Wooster to Destroy all the Forage and Grain within certain Limits in the lower parts of the County of Westchester which it was impracticable, with our present Strength of Men or Teams, to bring off—in consequence of which Genl Wooster informed them that his force was so weak that he could not think of Hazarding Such an Enterprize, that the whole Army including the New York Troops did not exceed Six Hundred Men, that the Enemy Meditated an Attack upon him, from Long Island, and that in case he was not Soon Reinforced, he should think it unsafe to remain

at New Rochelle much longer—To our great Mortification, and Surprize about two oClock in the Morning of the 24 Feby last an Express was Sent to our Advanced Post at Wards to Inform the Commanding Officer of the New York Troops, that Genl Wooster was Retreated, and recommending to him to move further back—Lieut. Colo. Renselaer who commanded at the Post did not think it Adviseable to move ’till he Sent to us for Direction.
It happened fortunately that the Committee were not Struck with the same Panic as Genl Wooster, and gave Orders to Colo. Renselaer to Maintain the Post at Wards, ’till Obliged to retreat before a superior force; Since that time the New York Troops Consisting of about 160 men have kept that Station, and Genl Wooster’s Division has retreated to Rye Neck; and I am very Confident in a few days will be all in the State of Connecticut.
The Business of foraging has been much Impeded by this Manoeuvre, and the public Cause much Injured—for at a time when the Minds of the Inhabitants were fluctuating whether they should take the Oath of Allegiance to this State, or fly for Protection to the Enemy, nothing Surely could have more been impolitic than this Sudden Flight—for I Cannot either Dignify this Manoeuvre or that of his Predecessor with the Name of a retreat—We have Applied to the Convention of this State, and to Genl McDougall for a Reinforcement; but have not much hopes of being Able to Obtain any. We are therefore Endeavouring to form as Many of the Militia of this County as possible into Companies of Rangers under the Command of Active Officers, who are Acquainted with the Grounds, in Order to protect the Inhabitants from the Outrages of the Enemy’s Rangers.
In Answer to a Letter, which we have wrote to Genl McDougall on the subject, he informs us that his Force is so Small at Peeks Kill, that he shall not be Able to Send us a Reinforcement—he informs us however that in Case Genl Wooster does not Advance to his former Post that Colo. Livingston’s Regiment of Continental Troops which is under Marching Order—will be Ordered down.
I could wish if possible that any other Expedient than that of calling out the Continental Regiments before they are compleated, could be Adopted, it will undoubtedly be injurious to their Discipline, and Impede the Recruiting—The Protection however of the Magazine of Forage which is at present at Wrights Mills, and Consists of about five Hundred Tons of Hay, and Wheat in the Sheaf, (Exclusive of Corn &ca) is an Object of the Utmost Importance, and cannot be Effected by any other Means that I know than that of calling in the Continental Troops raised in this State—As for the Militia under Genl Wooster, my Duty Obliges me to Say what I know from Experience, that no

Dependance is to put on them; Exclusive of this their time of Disservice expires on the 15th of this Month—when, if some means are not devised in time, the Inhabitants, who have taken the Oath of Allegiance, as well as the Magazine of forage, will be again exposed to the Attacks of the Enemy; for in Spite of all our Endeavours, from the Badness of the Road, and the Weakness of our Teams We Shall not be Able to remove it in that time, to A place of Security in the more Interior part of the Country. I shall this day Write to Genl McDougal concerning, the properest place for Establishing a Magazine, and Shall Order all the Teams I can possibly procure to proceed to move it—I have had three Presses erected at Wrights Mills and have employed Persons to press the Hay in Order to enable the Teames to Carry Larger loads—The Enemy’s Strength near the Bridge, your Excellency will learn from the Examination of a Deserter who left Rogers Regiment on the 27th Instant—It Corresponds so well with other Accounts, which I have received, that I have no Manner of doubt it is very near the truth.
I imagine your Excellency has been before this time well informed that the Enemy have drawn from New York the principal part of their Force, that the Inhabitants have been Obliged to take the Oath of Allegiance to the King of Great Britain, and to bear Arms—That the whole of the Regular, and foreign Troops on the Island, including the Guard at Mount Washington cannot exceed 1200—That Fresh provisions are highly Scarce, that Numbers of the Inhabitants murmer at being Obliged to bear Arms; and the dread of a French War is very General: all Accounts Agree that they mean to collect all their Force, and to push for Philadelphia—but for my own part, I must confess, that I think it a feint in Order to draw all our Attention to that Quarter. I think they will not easily give up the Attempt of forming a Junction, if possible, with Carlton by Means of the North River; they can reimbark from Amboy, and push up the North River, much Sooner than our Army can possibly follow them and as they can by Means of their Armed Vessels Occupy the Navign of Hudson’s River, the crossing of Troops from the Southward will be prodigiously Obstructed—this however I am informed from Intilligence which I trust may be Depended on, that they purpose, as Soon as the season will possibly Admit, to push a Number of their Vessels up the North River. I entertain no doubt for my own part but that they may find favourable Opportunities and press our Forts, and, if ever they should be in the County of Dutchess, they will not only be Joined by a Number of Malignants and Interested persons, but be Amply Supplied with provisions of all kinds—There are large Magazines of Wheat and a good deal of Flour contiguous to the River, which Ought Immediately to be

moved and purchased for the use of the Continental Army—they will otherwise be Exposed to the Enemy’s Shipping and we shall be deprived of a large Quantity of Grain which will undoubtedly be wanted for our Army.
Notwithstanding the Commissary and Quarter Master General of the Continental Army have left in the hands of Different Agents, Money for the Purchase both of Forage and Wheat to be Manufactured into flour, there is no way of Tempting Persons to part with it, notwithstanding very large prices have been Offered for it. This proceeds from the Disaffection of many, and the hope, which all entertain of an Encreasing profit. Unless therefore the Convention of this State Speedily interfere and Enact Laws to Oblige Persons to part with Forage, and Produce which is wanted for the use of the Army at liberal, and Stated Prices, the Consequences may be fatal—my Regard to the Public Cause Obliges me to mention this Matter to your Excellency, and to request the favour of you to give to the Convention your Opinion in this Matter—I am Sensible that one Word from you, will Spur them more than a Hundred from myself.
I owe many Apologies for detaining so much of your time, but I must Trespass a little further in giving my Opinion on another Matter, the Execution of which is very practicable, and which may be Attended with the most happy Consequences to the General Cause, I mean an Expedition on Long Island—you will Observe by the Substance of the Information herewith transmitted to your Excellency, that the Enemy’s Force there is extreamly Weak, and that the Inhabitants are much dissatisfied with their New Masters—If an Active and Enterprizing Officer at the head of six or seven Hundred Men were to cross over into that Island, and to Carry with them six or seven Hundred Stand of spare Arms—I entertain no Doubt, from the Various Accounts, wh. I have received through Channels to be Depended on, but that those, who are in Arms against us may be Subdued, and that our Friends would flock to the American Standard, and Fight with the spirit of Men rendered desperate by the Injuries of an Insulting and Tyrannical Enemy.
It must Appear I think to your Excellency that many Advantages would certainly result from this Manouvre—it would not only Deprive the Enemy of Considerable Supplies of provisions, and Forage, but be the means in all probability of making ourselves Masters of Considerable Stores of Ammunition, as well as of the persons of many of the Ringleaders of the Tory faction in this State—The great Advantage however to be reaped from Such a Measure remains unmentioned; and that is the powerfull Diversion, which it would inevitably make in favour of your Excellency’s Operations in the Jersey, against which the

Enemy are now bending their whole force—For fifteen Hundred Men under the Command of a Good Officer would make themselves Masters of the whole Island, and if they extended themselves across the Brushy Plains would be equal to Four Thousand Troops of the Enemy—I some time ago Conversed with General Parsons on the subject, who informed me that boats may be procured in New England for that purpose; and Expressed a Wish of Undertaking it, if it should be thought Advancive of the General Good.
300 Volunteers, which Genl Parsons could raise, and Colo. Livingston’s Regiment would be Amply Sufficient for the purpose—it Appears to me that the sending that Regiment would be highly Necessary, as Several of the Officers and Men are Inhabitants of Long Island, who wish for an Opportunity of revenging the Injuries of their Friends; I have likewise no manner of doubt, but that Colo. Livingston would fill his Regiment and that many other Recruits, might be Engaged for the Continental Army—should the Enemy send over a superior Force, they could Always have timely Intelligence, and notwithstanding their Vessels might Watch a favourable Opportunity and Cross over from some part or other of the Island—but Supposing the Worst of all, that the Six Hundred Men should be cut off or taken prisoners; they would not fall an easy Sacrifice, and the Advantages to be reaped from the Diversion, it would Occasion, and the Destruction of the Stores of Provision, Forage, Waggons, Horses &ca would greatly overbalance this Loss—The Enemy have so little Force at New York, that it is not probable they would be Able to Spare any of it to send over to Long Island; but to prevent this, if a Body of about 2000 Men under the Command of a Spirited and Active General Officer were to be Marched down towards Kings Bridge, and Harlem River, they would either totally prevent any Relief being Sent from York Island; or in Case they should Attempt it, by Crossing at Morrisania, might undoubtedly make themselves Masters of the City; for the Inhabitants who have been embodied will be struck with such a Panic, as to make little, if any Opposition.
I think that Genl McDougal and Genl George Clinton, or Genls McDougal and Arnold would be well Calculated for Such an Enterprize, and I should imagine that this Force might in a few Days be Collected out of the Continental Regiments, from this State and Connecticut, and Such Volunteers as Might be raised, for the space of one Month for that purpose. As Secrecy would be Necessary in Executing an Expedition to Long Island, I conceive that it might be prudent to leave the Execution of this plan to four or five persons, in whom your Excellency could place Confidence—What does your Excellency think of Genl Parsons, Mr John Slaus Hobart, Colo. H. Livingston and Mr Sackett for that purpose? I have Reason to think that they would

chearfully undertake it, and I doubt not but under their Auspices, it would be well Conducted.
I flatter myself your Excellency will excuse me for taking up so much of your time; but the Advantages to be Reaped from this Expedition Strike me so forcibly, that I could not avoid communicating my thoughts by Express—and Shall with Impatience wait for your Answer on this Subject—I had almost forgot to Mention that I have received Intilligence that the Enemy have a Magazine of Forage at Jamaica, and that they have Several Hundred Barrels of Pork at Different Parts of the Island; if Such an Enterprize should be Adopted, there will be no Want of Necessary Intilligence, in General.
Mr S., who was lately with your Excellency, to conferr a Certain Matter, hinted at in my last Letter, requests me to inform you that Matters are in a proper Train for Executing the Business proposed on a Regular System—I flatter myself great Benefits will be derived from it. The Committee of Convention, have Ordered all the stock in the lower part of the County of Westchester to be driven back out of the Power of the Enemy; in Consequence of which, upwards of 400 Horned Cattle have been Secured—Yesterday Notwithstanding the Weakness of our force here we made an Expedition on Frogs Neck, from which we drove back 150 Head of horned Cattle, 50 Horses and a Number of Hogs and Sheep which the Tories had driven there, as to a place of Security; in Order to Amuse the Enemy, while this Business was Executing, we Ordered a party of Men to Shew themselves to the North East of fort Independence in Sight of the Fort. We shall proceed if possible to Scour all the lower part of the County—Whilst the business of Securing Frogs Neck and Willett Neck was Executing; the Enemy fired at a party of our Men under Williams, tho without any Execution, as they fired at a great distance and Shewed every possible mark of Cowardice. I have the Honor to be with great Respect, Your Obedt Hble servt

Wm Duer

